Name: Council Implementing Regulation (EU) NoÃ 54/2012 of 23Ã January 2012 implementing Regulation (EU) NoÃ 961/2010 on restrictive measures against Iran
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  international affairs;  international security
 Date Published: nan

 24.1.2012 EN Official Journal of the European Union L 19/1 COUNCIL IMPLEMENTING REGULATION (EU) No 54/2012 of 23 January 2012 implementing Regulation (EU) No 961/2010 on restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 961/2010 of 25 October 2010 on restrictive measures against Iran (1), and in particular Article 36(2) thereof, Whereas: (1) On 25 October 2010, the Council adopted Regulation (EU) No 961/2010. (2) On 1 December 2011, the Council reiterated its serious and deepening concerns over the nature of Iran's nuclear programme, and in particular over the findings on Iranian activities relating to the development of military nuclear technology, as reflected in the latest International Atomic Energy Agency (IAEA) report. In the light of these concerns and in accordance with the European Council Declaration of 23 October 2011, the Council agreed to broaden existing sanctions. (3) On 9 December 2011, the European Council endorsed the Council conclusions of 1 December 2011 and invited the Council to proceed with its work relating to extending the scope of EU restrictive measures against Iran as a matter of priority. (4) In accordance with Council Decision 2012/35/CFSP of 23 January 2012 amending Decision 2010/413/CFSP concerning restrictive measures against Iran (2), additional persons and entities should be included in the list of persons and entities subject to restrictive measures as set out in Annex VIII to Regulation (EU) No 961/2010. In addition, the entries for certain persons and entities included in Annex VIII to Regulation (EU) No 961/2010 should be amended, HAS ADOPTED THIS REGULATION: Article 1 1. The persons and entities listed in Annex I to this Regulation shall be added to the list set out in Annex VIII to Regulation (EU) No 961/2010. 2. The entity mentioned in Annex II to this Regulation shall be removed from the list set out in Annex VIII to Regulation (EU) No 961/2010. 3. The entries in Annex VIII to Regulation (EU) No 961/2010 shall be amended as set out in Annex III to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 January 2012. For the Council The President C. ASHTON (1) OJ L 281, 27.10.2010, p. 1. (2) See page 22 of this Official Journal. ANNEX I List of persons and entities referred to in Article 1(1) I. Persons and entities involved in nuclear or ballistic missiles activities B. Entities Name Identifying information Reasons Date of listing 1. Central Bank of Iran (a.k.a. Central Bank of the Islamic Republic of Iran) Postal Address: Mirdamad Blvd., NO.144, Tehran, Islamic Republic of Iran P.O. Box: 15875 / 7177 Switchboard: +98 21 299 51 Cable Address: MARKAZBANK Telex: 216 219-22 MZBK IR SWIFT Address: BMJIIRTH Web Site: http://www.cbi.ir E-mail: G.SecDept@cbi.ir Involvement in activities to circumvent sanctions 23.1.2012 2. Bank Tejarat Postal Address: Taleghani Br. 130, Taleghani Ave. P.O.Box: 11365 - 5416, Tehran Tel.: 88826690 Tlx.: 226641 TJTA IR. Fax: 88893641 Website: http://www.tejaratbank.ir Bank Tejarat is a State owned bank. It has directly facilitated Irans nuclear efforts. For example, in 2011, Bank Tejarat facilitated the movement of tens of millions of dollars in an effort to assist the UN designated Atomic Energy Organisation of Irans ongoing effort to acquire yellowcake uranium. The AEOI is the main Iranian organisation for research and development of nuclear technology, and manages fissile material production programs. Bank Tejarat also has a history of assisting designated Iranian banks in circumventing international sanctions, for example acting in business involving UN designated Shahid Hemmat Industrial Group cover companies. Through its financial services to EU designated Bank Mellat and Export Development Bank of Iran (EDBI) in the past few years, Bank Tejarat has also supported the activities of subsidiaries and subordinates of the Iran Revolutionary Guard Corps, UN designated Defense Industries Organisation and UN designated MODAFL. 23.1.2012 3. Tidewater (a.k.a. Tidewater Middle East Co.) Postal address: No. 80, Tidewater Building, Vozara Street, Next to Saie Park, Tehran, Iran Owned or controlled by IRGC 23.1.2012 4. Turbine Engineering Manufacturing (TEM) (a.k.a T.E.M. Co.) Postal address: Shishesh Mina Street, Karaj Special Road, Tehran, Iran Used as a front company by designated Iran Aircraft Industries (IACI) for covert procurement activities. 23.1.2012 5. Sad Export Import Company (a.k.a. SAD Import & Export Company) Postal address: Haftom Tir Square, South Mofte Avenue, Tour Line No; 3/1, Tehran, Iran P.O. Box 1584864813 Tehran, Iran Used as a front company by designated Defence Industries Organization (DIO). Involved in arms transfers to Syria. The companys involvement was also noted in illicit arms transfer aboard M/V Monchegorsk. 23.1.2012 6. Rosmachin Postal address: Haftom Tir Square, South Mofte Avenue, Tour Line No; 3/1, Tehran, Iran P.O. Box 1584864813 Tehran, Iran Front company of Sad Export Import Company. Involved in illicit arms transfer aboard M/V Monchgorsk. 23.1.2012 II. Islamic Revolutionary Guard Corps (IRGC) A. Persons Name Identifying information Reasons Date of listing 1. Ali Ashraf NOURI IRGC Deputy Commander, IRGC Political Bureau Chief 23.1.2012 2. Hojatoleslam Ali SAIDI (a.k.a. Hojjat- al-Eslam Ali Saidi or Saeedi Representative of the Supreme Leader to the IRGC 23.1.2012 3. Amir Ali Haji ZADEH (a.k.a. Amir Ali Hajizadeh) IRGC Air Force Commander, Brigadier General 23.1.2012 B. Entities Name Identifying information Reasons Date of listing 1. Behnam Sahriyari Trading Company Postal address: Ziba Buidling, 10th Floor, Northern Sohrevardi Street, Tehran, Iran Sent two containers of various types of firearms from Iran to Syria in May 2007 in violation of op. 5 of UNSCR 1747(2007) 23.1.2012 III. Islamic Republic of Iran Shipping Lines (IRISL) B. Entities Name Identifying information Reasons Date of listing 1. BIIS Maritime Limited Postal address: 147/1 St. Lucia, Valletta, Malta Owned or controlled by designated Irano Hind 23.1.2012 2. Darya Delalan Sefid Khazar Shipping Company (Iran) (a.k.a. Khazar Sea Shipping Lines or Darya-ye Khazar Shipping Company or Khazar Shipping Co. or KSSL or Daryaye Khazar (Caspian Sea) Co. or Darya-e-khazar shipping Co.) Postal address: M. Khomeini St., Ghazian, Bandar Anzil, Gilan, IranNo. 1, End of Shahid Mostafa Khomeini St., Tohid Square, Bandar Anzali, 1711-324, Iran Owned or controlled by IRISL 23.1.2012 ANNEX II Entity referred to in Article 1(2) Syracuse S.L ANNEX III Entries referred to in Article 1(3) Name Identifying information Reasons Date of listing 1. Hanseatic Trade Trust & Shipping (HTTS) GmbH Postal address: Schottweg 7, 22087 Hamburg, Germany; Opp 7th Alley, Zarafshan St, Eivanak St, Qods Township; HTTS GmbH Controlled by and/or acting on behalf of IRISL. HTTS is registered under the same address as IRISL Europe GmbH in Hamburg, and its principal Dr. Naser Baseni was previously employed with IRISL. 23.1.2012 2. Oasis Freight Agency Postal address: Al Meena Street, Opposite Dubai Ports & Customs, 2nd Floor, Sharaf Building, Dubai UAE; Sharaf Building, 1st Floor, Al Mankhool St., Bur Dubai, P.O. Box 5562, Dubai, United Arab Emirates; Sharaf Building, No. 4, 2nd Floor, Al Meena Road, Opposite Customs, Dubai, United Arab Emirates, Kayed Ahli Building, Jamal Abdul Nasser Road (Parallel to Al Wahda St.), P.O. Box 4840, Sharjah, United Arab Emirates Acted on behalf of IRISL in the UAE. Has been replaced by Good Luck Shipping Company which is also designated for acting on behalf of IRISL 23.1.2012